DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7-10, filed 8/1/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Rottmann et al. U.S. PGPUB No. 2017/0084447 discloses a method for operating a collision/reaction cell 60 to suppress interferences in an 5inductively coupled plasma-mass spectrometry (ICP-MS) system (“Referring to FIG. 5, there is shown schematically a principle of operation of the ICP mass spectrometer of FIG. 1” [0048]), the method comprising: flowing oxygen into the collision/reaction cell 60 (“the cell is pressurized with oxygen” [0048]); transmitting ions into the collision/reaction cell 60 (“the ion beam, in a rough estimation, only comprises sulfur… before it enters the collision or reaction cell 60” [0048]), wherein the ions (sulfer) comprise analyte ions (“the sulfur may be analyzed” [0048]); reacting the analyte ions with oxygen molecules (“Sulfur ions react with oxygen” [0048]) to produce product ions, wherein the product ions are oxide ions (“after the collision or reaction cell 60, the ion beam comprises… positively charged sulfur oxide with an m/z of 48” [0048]), the reacting is done in the presence of interfering 10ions in the collision/reaction cell 60 (“the ion beam, in a rough estimation, only comprises sulfur… and other isobaric interferences before it enters the collision or reaction cell 60… after the collision or reaction cell 60, the ion beam comprises: the interferences with m/z 32” [0048]), and the interfering ions have a mass-to-charge ratio (“m/z 32” [0048]) equal to a mass-to-charge ratio of the analyte ions (“only ions having an m/z value of at least 32 are selected, while ions with other masses (such as 48) are filtered out of the ion beam” [0048] – the sulfur is selected to have m/z 32 before it is allowed to enter the collision cell 60; this is the same m/z value as the interferences); transmitting the product ions to a mass spectrometer 80; and operating the mass spectrometer to measure the product ions (“the third, analysis stage, will be labelled Q3 herein for convenience, even if an analyzer other than a quadrupole is used) is operated for elemental analysis” [0010] – “a second (Q3) mass filter 80; and an ion detector 90” [0022]). Rottmann discloses the claimed invention except that while Rottmann flows oxygen into the collision/reaction cell and reacts analyte ions with oxygen molecules of the oxygen to produce product ions, there is no explicit disclosure that the oxygen used for oxidation is oxygen of ambient air.
Short et al. U.S. PGPUB No. 2012/0248301 discloses a method of performing an oxidation reaction (“the modified surface includes an oxidized metal” [0015]) wherein the oxygen supplied for the oxidation reaction may alternatively be replaced by the oxygen in ambient air (“the oxidized metal is oxidized with air or oxygen gas” [0015]). However, although the air of Short is necessarily either ambient or purified (as these options present a binary choice), there is no explicit disclosure whether the air is ambient or purified, and so there is no explicit disclosure that the air is either ambient air, or is flowed into a collision/reaction cell by passing ambient air through an air purified disposed at a gas inlet of the collision/reaction cell.
The prior art recognizes the obviousness of flowing ambient air into a collision/reaction cell; see paragraph [0062] of Cerda U.S. PGPUB No. 2008/0073500, paragraph [0009] of Renner U.S. PGPUB No. 2009/0236514, paragraph [0024] of Bateman et al. U.S. PGPUB No. 2004/0251411. However, none of Cerda, Renner, or Bateman relates that the air introduced into a collision cell provides a source of oxygen for reacting analyte ions with oxygen molecules of the ambient air. Additionally, none of Cerda, Renner, or Bateman disclose whether the air is ambient or purified, and so there is no explicit disclosure that that the air is either ambient air, or is flowed into a collision/reaction cell by passing ambient air through an air purified disposed at a gas inlet of the collision/reaction cell.
The prior art recognizes the obviousness that air is a source of oxygen; see paragraph [0048] of Morere et al. U.S. PGPUB No. 2012/0100274. But Morere does not relate to flowing ambient air into a collision/reaction cell, and Morere does not disclose that the air is either ambient air flowed into a collision/reaction cell, or is air flowed into a collision/reaction cell by passing ambient air through an air purified disposed at a gas inlet of the collision/reaction cell.
Juan et al. U.S. PGPUB No. 2008/0251714 teaches flowing ambient air into a chamber via a gas inlet, wherein the flowing is done according to one of: the ambient air is unpurified before the flowing; or before the flowing, purifying the ambient air by passing the ambient air through an air purifier disposed at the gas inlet (“A simpler alternative is to sample filtered (and perhaps dried) room air at the sheath gas inlet to the DMA, in which case the ion inlet slit will operate at reduced pressure (particularly so at high DMA velocities)” [0042]). However, Juan does not disclose a collision/reaction cell and so Juan does not disclose flowing ambient air into a collision/reaction cell as a source of oxygen molecules for a reaction with ions.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for operating a collision/reaction cell to suppress interferences in an inductively coupled plasma-mass spectrometry (ICP-MS) system, the method comprising: flowing ambient air into the collision/reaction cell via a gas inlet, wherein the flowing is done according to one of: the ambient air is unpurified before the flowing; before the flowing, purifying the ambient air by passing the ambient air through an air purifier disposed at the gas inlet; transmitting ions into the collision/reaction cell, wherein the ions comprise analyte ions; reacting the analyte ions with oxygen molecules of the ambient air to produce product ions, wherein the product ions are oxide ions.

Regarding independent claim 19; claim 19 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to claim 1.

Regarding dependent claims 4-18 and 20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881